 Case 8:21-bk-10525-ES       Doc 197 Filed 07/29/21 Entered 07/29/21 13:21:38   Desc
                              Main Document     Page 1 of 7


 1   Peter F. Jazayeri (SBN 199626)
     JAZ, A PROFESSIONAL LEGAL CORPORATION
 2   peter@jaz-law.com
     1100 Glendon Avenue, Suite 1500
 3   Los Angeles, CA 90024
     Telephone:     310.853-2529
 4   Facsimile:     310.388.0664

 5   Proposed Attorneys for State Court Receiver
     CORDES & COMPANY, LLC THROUGH
 6   AND BY BELLANN RAILE

 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

10   In re                                         Case No. 8:21-bk-10525-ES
11   THE SOURCE HOTEL, LLC,                        Chapter 11
12                               Debtor.           STIPULATION RESOLVING INTERIM
                                                   PAYMENT OF RECEIVER’S FEES AND
13                                                 EXPENSES IN LIEU OF RECEIVER’S
                                                   OBJECTION TO MOTION FOR ENTRY
14                                                 OF ORDER APPROVING SETTLEMENT
                                                   WITH SHADY BIRD LENDING, LLC AND
15                                                 GUARANTORS, AS SET FORTH IN THAT
                                                   CERTAIN STIPULATION FOR RELIEF
16                                                 FROM THE AUTOMATIC STAY AND
                                                   ANCILLARY RELIEF
17

18
                                                   [RELATES TO DOCKET NOS. 188 and
19                                                 190]
20

21

22

23

24

25

26

27

28
 Case 8:21-bk-10525-ES         Doc 197 Filed 07/29/21 Entered 07/29/21 13:21:38              Desc
                                Main Document     Page 2 of 7



 1          Debtor The Source Hotel, LLC (“Debtor”), Shady Bird Lending, LLC (“Shady Bird”), and

 2   State Court Receiver Cordes & Company, LLC through and by Bellann Raile, through and by their

 3   attorneys of record stipulate as follows:

 4          WHEREAS, Shady Bird is the holder of the senior deed of trust on a partially constructed

 5   178-room, seven story hotel building located in Buena Park, California (the “Property” or “Project”)

 6   located on real property bearing APN Nos. 276-361-20 and 276-361-22, which the debtor and debtor

 7   in possession, The Source Hotel, LLC (the “Debtor”), leases pursuant to a ground lease dated April

 8   6, 2015 from the lessor, The Source at Beach, LLC.

 9          WHEREAS, On or about February 8, 2021, Shady Bird filed its complaint against the

10   Debtor in the Superior Court of California, County of Orange (the “State Court”) for (i) specific

11   performance for appointment of a receiver, and (ii) waste, thereby commencing the State Court

12   action bearing Case No. 30-2021-01183489-CU-OR-CJC (the “State Court Action”).

13          WHEREAS, shortly after filing the State Court Action, Shady Bird filed, among other

14   things, its “Ex Parte Application for: (1) Order Appointing Receiver; (2) Temporary Restraining

15   Order; and (3) Order to Show Cause Re: Confirmation of Appointment of Receiver and Preliminary

16   Injunction in Aid of Receiver; Memorandum of Points and Authorities in Support Thereof” (the

17   “Receivership Application”).

18          WHEREAS, on February 17, 2021, the State Court granted the Receivership Application

19   and entered its “Ex Parte Order Appointing Receiver and Order to Sow Cause and Temporary

20   Restraining Order – Rents, Issues, and Profits” (the “Receivership Order”), pursuant to which,

21   among other things, Bellann R. Raile (the “Receiver”) was appointed receiver for the Project.

22          WHEREAS, on or about, February 26, 2021 (the “Petition Date”), the Debtor filed a

23   voluntary petition for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

24   Code”) in the United States Bankruptcy Court for the Central District of California, Santa Ana

25   Division (the “Bankruptcy Court”) as Case No. 8:21-bk-10525-ES (the “Bankruptcy Case”).

26          WHEREAS, on or about March 25, 2021, Shady Bird filed its “Motion of Shady Bird

27   Lending, LLC for Order Excusing State Court Receiver from Turnover Assets Pursuant to 11 U.S.C.

28   § 543; Memorandum of Points and Authorities; Declarations of Ronald Richards, Bellann R. Raile,


                                                      2
 Case 8:21-bk-10525-ES           Doc 197 Filed 07/29/21 Entered 07/29/21 13:21:38           Desc
                                  Main Document     Page 3 of 7



 1   and Brent Little in Support Thereof” (the “Section 543 Motion”) which the Debtor opposed [Dkts.

 2   65-66], and Shady Bird replied [Dkt. 72].

 3          WHEREAS, on April 28, 2021, the Bankruptcy Court entered its “Order, After Hearing,

 4   Granting, on an Interim Basis, Motion of Shady Bird Lending, LLC for Order Excusing State Court

 5   Receiver From Turnover of Assets Pursuant to 11 U.S.C. § 543” (the “First Interim Receiver

 6   Order”).

 7          WHEREAS, on July 1, 2021, the Bankruptcy Court entered its “Second Interim Order

 8   Regarding Motion of Shady Bird Lending, LLC for Order Excusing State Court Receiver from

 9   Turnover of Assets Pursuant to 11 U.S.C. § 543” (the “Second Interim Receiver Order”).

10          WHEREAS, on July 7, 2021, the Receiver filed its “Receiver’s Interim Status Report and

11   Accounting [Federal Rule of Bankruptcy Procedure 6002]” (“Receiver’s Interim Report”) [Dkt.

12   186]. As set forth in the Receiver’s Interim Report, the Receiver has incurred $116,757.36 in fees

13   and expenses (including those of her counsel) through June 30, 2021 (the “Receiver’s Incurred

14   Fees”) the Receiver has not been paid to date, and Shady Bird has provided partial funding for such

15   fees and expenses.

16          WHEREAS, on July 19, 2021, the Debtor, Shady Bird, and certain other parties entered into

17   a Stipulation for Relief from the Automatic Stay and Ancillary Relief (“RFS and Ancillary Relief

18   Stipulation”) [Dkt. 188].

19          WHEREAS, paragraph 5 of the RFS and Ancillary Relief Stipulation provides that “All

20   reasonable fees and costs incurred by the Receiver in excess of the $200,000 previously gifted by

21   Shady Bird (the “Gifted Advance”), as detailed in the First Interim Receiver Order and the Second

22   Interim Receiver Order, shall be added to the Debtor’s outstanding debt and Shady Bird’s claim

23   against the Debtor, with any dispute over the reasonableness of the Receiver’s fees and costs, Shady

24   Bird’s attorneys’ fees and costs, trustee fees and other fees, charges, and costs due under the

25   operative loan agreement, to be resolved by the Bankruptcy Court (collectively, the “Bankruptcy

26   Court Determined Fees and Costs”).” The parties shall try and resolve by August 18, 2021 any

27   disputes about Shady Bird’s fees through informal settlement discussions. If they are not able to

28


                                                      3
 Case 8:21-bk-10525-ES         Doc 197 Filed 07/29/21 Entered 07/29/21 13:21:38               Desc
                                Main Document     Page 4 of 7



 1   resolve those fees, the RFS and Ancillary Relief Stipulation provides a mechanism for this Court to

 2   resolve such fees and costs.

 3           WHEREAS, on July 22, 2021, the Debtor filed a “Motion for Entry of Order Approving

 4   Settlement with Shady Bird Lending, LLC and Guarantors, as Set Forth in that Certain Stipulation

 5   for Relief from the Automatic Stay and Ancillary Relief, and Granting Related Relief” (the

 6   “Settlement Motion”) [Dkt. 190], and is set for hearing on August 12, 2021.

 7           WHEREAS, the Receiver’s deadline to object to the Settlement Motion is July 29, 2021.

 8   The Receiver, Shady Bird, and the Debtor have resolved the Receiver’s potential objection to the

 9   Settlement Motion and, more specifically, the Receiver’s concerns regarding the funding and

10   payment of the Receiver’s Incurred Fees, in accordance with the terms and conditions set forth in

11   this Stipulation.

12           WHEREFORE, based on the foregoing paragraphs, the Debtor, Shady Bird and Receiver

13   hereby stipulate and agree, subject to the Court’s approval of the Settlement Motion and this

14   Stipulation, that:

15           1.      $25,000.00 of the Receiver’s Incurred Fees shall be funded from the Gifted Advance.

16           2.      Shady Bird shall be authorized to fund the Receiver’s Incurred Fees and the Receiver

17   shall be authorized to receive an interim payment of the Receiver’s Incurred Fees (including those of

18   her counsel), subject to the Debtor’s right to challenge the reasonableness of the Receiver’s Incurred

19   Fees at a later date (if necessary), which right is expressly reserved, and subject to the terms of the

20   RFS and Ancillary Relief Stipulation.

21
     DATED: July 29, 2021                    JAZ, A PROFESSIONAL LEGAL CORPORATION
22

23
                                             By:
24                                               Peter F. Jazayeri
                                             Attorneys for State Court Receiver
25                                           CORDES & COMPANY, LLC BY AND THROUGH
                                             BELLANN RAILE
26

27

28


                                                       4
Case 8:21-bk-10525-ES   Doc 197 Filed 07/29/21 Entered 07/29/21 13:21:38   Desc
                         Main Document     Page 5 of 7
        Case 8:21-bk-10525-ES                     Doc 197 Filed 07/29/21 Entered 07/29/21 13:21:38                                      Desc
                                                   Main Document     Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 1100 Glendon Avenue, Suite 1500, Los Angeles, CA 90024.

A true and correct copy of the foregoing document entitled (specify): STIPULATION RESOLVING INTERIM
PAYMENT OF RECEIVER’S FEES AND EXPENSES IN LIEU OF RECEIVER’S OBJECTION TO MOTION
FOR ENTRY OF ORDER APPROVING SETTLEMENT WITH SHADY BIRD LENDING, LLC AND
GUARANTORS, AS SET FORTH IN THAT CERTAIN STIPULATION FOR RELIEF FROM THE AUTOMATIC
STAY AND ANCILLARY RELIEF will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On July 29, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:


                                                             Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On July 29, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

None                                                                              Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on July 29, 2021, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.

Via Federal Express
Honorable Erithe A. Smith
US Bankruptcy Court – Santa Ana Division
Ronald Reagan Federal Building
411 West 4th Street, #5040
Santa Ana, CA 92701

                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  July 29, 2021                           Toni Gesin
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10525-ES                     Doc 197 Filed 07/29/21 Entered 07/29/21 13:21:38                                      Desc
                                                   Main Document     Page 7 of 7


                                      ATTACHMENT TO F 9013-3.1.PROOF.SERVICE

Via NEF

       Attorney for Debtor: Ron Bender rb@lnbyb.com
       Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
        cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
       Attorney for U.S. Trustee: Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       Attorney for Receiver in State Court: Peter F Jazayeri peter@jaz-law.com
       Attorney for Shady Bird: Daniel A Lev dlev@sulmeyerlaw.com,
        ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
       Kyle J Mathews kmathews@sheppardmullin.com
       Attorney for Debtor: Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
       Ho-El Park hpark@hparklaw.com
       Attorney for Shady Bird: Ronald N Richards ron@ronaldrichards.com,
        morani@ronaldrichards.com
       United States Trustee (SA): ustpregion16.sa.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
